Citation Nr: 1045126	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-22 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for memory loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active duty from December 1979 to June 
1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

An October 2007 Board decision denied the Veteran's claims of 
entitlement to service connection for dysthymic disorder and for 
memory loss.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
September 2008, the Veteran's representative and VA's Office of 
General Counsel filed a Joint Motion requesting that the Court 
vacate the Board's October 2007 decision as it pertained to the 
two service connection claims and remand the case for 
readjudication in compliance with directives specified.  The 
Court issued an Order that same month granting the Joint Motion, 
and remanded the case to the Board. 

In March 2009, the Board vacated the October 2007 decision as it 
pertained to the service connection claims for dysthymic disorder 
and for memory loss.  The Board then remanded these claims for 
further development, to include VA examinations.

In July 2010, the Veteran's claim of entitlement to service 
connection for dysthymic disorder was granted and a 30 percent 
evaluation was assigned thereto, effective August 18, 2006.  As 
this constitutes a full grant of benefits sought on appeal, and 
the Veteran has not perfected an appeal regarding an initial 
evaluation in excess of 30 percent for dysthymic disorder.  The 
denial of the Veteran's claim of entitlement to service 
connection for memory loss was continued in a July 2010 
supplemental statement of the case and has been remitted to the 
Board for further appellate review.


FINDING OF FACT

1.  The evidence of record did not include a current diagnosis of 
a memory loss disorder or a disorder manifested by memory loss 
other than dysthymic disorder.  

2.  Alternatively, memory dysfunction is not shown by the 
competent evidence of record to be related to his military 
service.


CONCLUSION OF LAW

Memory loss was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156 (a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform a veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id. at 486.  

Prior to the initial adjudication of the instant case, the RO's 
September 2007 letter advised the Veteran of the foregoing 
elements of the notice requirements.  38 U.S.C.A. § 5103 (a); 38 
C.F.R. § 3.159 (b)(1); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 486.  Further, 
the purpose behind the notice requirements has been satisfied 
because the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, including 
the opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's available service 
treatment records, VA and private treatment records, and Social 
Security Administration records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In April 1980, while he was stationed at Fort Lewis, Washington, 
the Veteran expressed a desire to see a psychiatrist.  A 
Minnesota Multiphasic Personality Inventory (MMPI) was then 
administered and he was scheduled for a follow-up appointment 
with a psychiatrist.  A review of his service records, however, 
do not reveal documents generated as a result of a follow-up 
appointment with a psychiatrist, nor were the results of the MMPI 
in the service treatment records.  Further, in the Veteran's 
August 2006 VA Form 21-526, he claimed he was treated for a 
"mental condition" while he was stationed at Fort Stewart, 
Georgia.  This treatment, he asserted, was required for members 
of the boxing team, of which he was a member.  Consequently, in 
March 2009, the Board remanded the Veteran's claim, in part, to 
attempt to obtain additional service treatment records.  See 38 
C.F.R. § 3.159(c)(2).  Prior to submitting any request for 
records, the Board directed the RO to ask that the Veteran 
provide the approximate dates of any relevant inservice treatment 
while stationed at either Fort Lewis or Fort Stewart.  The Board 
also instructed the RO to request that the Veteran submit or 
identify any relevant evidence not already associated with his 
claims file.  Regardless of the Veteran's response, the Board 
directed the RO to submit a request to the appropriate agency for 
any records pertinent to the Veteran that demonstrated treatment 
at either Fort Lewis or Fort Stewart.

In April 2009, the RO sent the Veteran a letter requesting that 
he identify any VA and/or non-VA medical providers that have 
treated him for memory loss in order to obtain evidence not 
already associated with his claims file.  The RO also requested 
that the Veteran provide VA with the approximate dates within a 
2-month period of any inservice treatment for memory loss while 
he was stationed at either Fort Lewis or Fort Stewart.

By June 2009, the RO had not received a response from the 
Veteran.  That month, the RO submitted a request for records to 
the National Personnel Records Center, requesting inpatient 
clinical records, dating from January 1, 1980 to December 31, 
1980, demonstrating treatment for a psychiatric disorder or 
memory loss while the Veteran was stationed at Fort Lewis.  The 
RO also requested inpatient clinical records, dating from January 
1, 1981 to December 31, 1981, demonstrating treatment for a 
psychiatric disorder or memory loss while the Veteran was 
stationed at Fort Stewart.  The RO received a negative response 
to both requests.

In July 2009, the Veteran contacted the RO and requested that no 
additional record searches be undertaken and requested that VA 
adjudicate his claim based on the evidence that was already 
associated with his claims files.  While VA has a duty to assist 
veterans in obtaining information, there is a corresponding duty 
on the part of the veterans to cooperate with VA in developing a 
claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(noting that "[t]he duty to assist is not always a one-way 
street").  VA's duty must be understood as a duty to assist the 
veteran in developing his claim, rather than a duty on the part 
of VA to develop the entire claim with the appellant performing a 
passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

In September 2009, the RO issued a memorandum detailing VA's 
efforts to obtain the Veteran's service treatment records.  The 
RO determined that all reasonable options had been exhausted and 
that further attempts to obtain such records would be futile.  


The Veteran has been afforded an adequate VA examination in 
December 2009 in conjunction with this claim.  See Barr v. 
Nicholson, 21Vet. App. 303, 311 (2007).  Specifically, the 
examiner took into account the Veteran's statements and treatment 
records, and administered a thorough physical examination, which 
allowed for a fully-informed evaluation of the claimed disorder.

Based on a longitudinal review of the Veteran's claims file, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and not 
part of the record.  See Pelegrini, 18 Vet. App. at 120.  
Further, the Board finds that the RO substantially complied with 
the directives of the March 2009 remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its purpose 
had been served.").  

Historically, the Veteran served on active duty from December 
1979 to June 1982.  In August 2006, the Veteran filed the claim 
at issue herein, which was denied in January 2007.  The Board 
continued the denial of the Veteran's claim in October 2007; the 
Veteran then appealed to the Court.  Pursuant to the directives 
of a Joint Motion, the Court vacated the Board's October 2007 
decision and remanded the Veteran's claim.  In March 2009, the 
Board remanded the Veteran's claim for further development.  In 
July 2010, the Veteran's claim was denied by the RO and remitted 
to the Board for further appellate review.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (2010); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran has asserted that his current memory loss was due to 
boxing during his active duty service.  His service treatment 
records demonstrated that the Veteran was a member of the boxing 
team.  In September 1981, the Veteran complained of and was 
treated for a possible nose fracture.  Ultimately, the diagnosis 
was a face contusion under his right eye with a small nasal 
abrasion.  A review of the Veteran's remaining service treatment 
records demonstrate that in April 1980, he requested to see a 
psychiatrist, "expressing many complaints [regarding]: duty."  
The Veteran's service treatment records are silent as to 
complaints of or treatment or memory loss, memory difficulties, 
or memory dysfunction.  

In April 2006, the Veteran complained of difficulties remembering 
"everyday activities."  A mini-mental status examination 
demonstrated that the Veteran was unable to remember the date or 
season, instead guessing 3 dates and 2 seasons.  The Veteran also 
erred when attempting to repeat the sequence of words of a 
provided sentence.  The diagnosis was dysthymia.

In July 2004, the Veteran complained of difficulty remembering 
and focusing on tasks at hand.  The impression was possible 
attention deficit disorder and/or anxiety.  He was referred for 
psychiatric consultation.  At the follow-up examination in May 
2005, the Veteran was advised to seek psychiatric treatment for 
anxiety.

In February 2006, a mental status examination demonstrated that 
the Veteran's memory was "normal."  However, in June 2006, a 
mental status examination demonstrated difficulty with his long- 
and short-term memory.  Nevertheless, in August 2006, a mental 
status examination showed that the Veteran's memory was 
"normal."

Also in August 2006, the Veteran underwent a neuropsychological 
evaluation during which he reported "long-standing" problems 
with memory for recent events," and estimated that this problem 
"began in his late teens and worsen[ed] over time."  Further, 
the Veteran reported that his recall of events prior to his late 
teens was "generally good," but that he experienced "more 
limited" recall of events after that time.  In particular, he 
would forget recent conversations and forget why he had gotten up 
to go somewhere.  Moreover, as a part-time entertainer, he 
forgets song lyrics, remembering only "bits and pieces" even 
after reading the material 5 or 6 times.  He also reportedly 
logged enough flight time to qualify to take his pilot's 
licensing test, but had not taken the examination due to concerns 
about his memory.  In his late teens and early 20s, the Veteran 
reported a history of significant physical aggression and fights.  
He also boxed as an amateur and during his active service, 
claiming that he was felled by blows and was "punch drunk" on a 
few occasions.  He also claimed to have worked as a bouncer.  The 
Veteran said that there was no formally diagnosed history of 
concussions or head injuries, and no formal seizure history.  
After administering a variety of tests, the diagnosis was 
dysthymic disorder.  Significantly, the examiner opined:

From a neuropsychological standpoint, [the 
V]eteran's variability on memory tasks 
appeared most likely related to ongoing 
depressive symptomatology given that at time 
he evidenced appropriate immediate, delayed, 
and recognition trial verbal memory 
performances.  [The V]eteran's focal weakness 
on a complex visuo-constructional task may 
reflect a long standing developmental 
weakness (including some possible 
impulsivity); any possible medical etiology 
for his observed focal weakness is deferred 
to the [V]eteran's medical providers.  
Cognitive findings on current 
neuropsychological evaluation were not deemed 
as sufficient to justify a focal cognitive 
disorder diagnosis.  From a 
neuropsychological standpoint[, the 
V]eteran's available history and current 
presentation meet [the] diagnostic criteria 
for Dysthymic Disorder.

In June, August, and September 2007, mental status examinations 
demonstrated that the Veteran's memory was "normal."  In 
October 2007, a mental status examination demonstrated that the 
Veteran's memory for recent and past events was "good."  

In May 2009, a mini-mental status examination was within normal 
limits regarding the Veteran's "reported memory loss."

In November 2009, the Veteran underwent a VA psychiatric 
examination pursuant to his claim of entitlement to dysthymic 
disorder.  During the examination, the Veteran reported that he 
believed that this examination was intended to assess his memory 
problems.  The examiner explained to the Veteran that his 
examination was scheduled to ascertain his psychological 
functioning and that a separate evaluation would be scheduled 
regarding his cognitive functioning.  During this examination, 
the Veteran reported that his "biggest problem" was his short-
term memory, which he asserted was due to "being hit so many 
times" as a boxer during his active duty service.  During a 
mental status examination, a brief, immediate, and delayed memory 
task was performed by the Veteran without error.  The diagnosis 
was dysthymic disorder.  An opinion regarding the Veteran's 
memory loss was outside the scope of examiner's expertise, so the 
examiner recommended that the Veteran be afforded a neurology or 
neuropsychology examination.

In December 2009, the Veteran underwent a neurology examination.  
During the examination, the Veteran reported that he was "unsure 
of the difficulty that he has had with his memory, but he think 
it has been for approximately one year."  Further, the Veteran 
reported that most of his memory problems have been with this 
short-term memory and that his long-term memory "has not been a 
problem."  After administering a thorough series of tests, the 
examiner opined:


It is less likely as not that the [V]eteran's 
memory dysfunction is a result of service.  
This [opinion] is based upon [a] full review 
and examination of the [V]eteran's 
[Computerized Patient Record System] file, 
the [V]eteran's [claims] file, physical 
examination, [and] history.

As demonstrated by the post-service evidence of record, the 
Veteran's complaints of and treatment for memory loss have been 
associated with or included as a symptom of his dysthymic 
disorder.  For example, in August 2006, the Veteran's 
"variability on memory tasks appeared most likely related to 
ongoing depressive symptomatology."  In July 2010, service 
connection was granted for dysthymic disorder and a 30 percent 
rating was assigned thereto.  Under the provisions of VA's 
Schedule for Rating Disabilities, the 30 percent rating assigned 
to the Veteran's dysthymic disorder contemplates "mild memory 
loss."  See 38 C.F.R. § 4.130, Diagnostic Code 9433 (2010).  
Consequently, to the extent that the Veteran's memory loss is a 
symptom of his service-connected dysthymic disorder, the Board 
finds that the benefit sought on appeal has been granted.

To the extent that the Veteran is claiming a wholly separate 
memory loss disorder, or a wholly separate disorder that is 
manifested by memory loss other than dysthymic disorder, the 
Board finds that the evidence of record does not include a 
current diagnosis of such.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (holding that the requirement of 
demonstrating a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim).  Clinical findings from the August 2006 
neuropsychological examination did not support a cognitive 
disorder diagnosis separate and apart from the diagnosis of 
dysthymic disorder.  Further, the December 2009 VA examiner did 
not provide a formal diagnosis beyond "memory dysfunction."  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current disability.  
"In the absence of proof of a present disability, there can be 
no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Absent medical evidence reflecting the current presence 
of the claimed disability, a basis upon which to 


establish service connection for a memory loss disorder or a 
disorder that is manifested by memory loss other than dysthymic 
disorder, has not been presented and the appeal must be denied. 
 
Regardless of whether "memory dysfunction" is considered a 
current diagnosis of a memory loss disorder or a disorder 
manifested by memory loss other than dysthymic disorder, the 
December 2009 VA examiner rendered a negative etiological 
opinion.  Only competent medical evidence may be considered to 
support Board findings.  Accordingly, the Board is not free to 
substitute its own judgment for that of an expert.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The December 2009 VA 
examiner's opinion is the only competent etiological opinion of 
record and is negative to the Veteran's claim.

To the extent that the Veteran asserts he has a current memory 
loss disorder or a disorder manifested by memory loss other than 
dysthymic disorder, or, alternatively, that his current memory 
dysfunction is related to service, the Board finds that as a 
layman his statements are not competent evidence on the diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The evidence of record does not demonstrate 
that the Veteran possesses the ability, knowledge, or experience 
to provide competent diagnostic or etiological opinions.  Id.; 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
Consequently, lay diagnoses and lay assertions of medical 
etiology cannot constitute evidence upon which to grant the claim 
for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995). 

In the absence of medical evidence that the Veteran has a current 
memory loss disorder or a disorder manifested by memory loss 
other than dysthymic disorder, or, alternatively, that his 
current memory dysfunction is related to service or was caused or 
aggravated by a service-connected disability, the preponderance 
of the evidence is against his claim.  As such, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a memory disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


